ORDER (Denying Motion and Appeal)
PER CURIAM.
This matter eame before the Chief Justice on September 4, 2013 based upon the Motion for Restraining Order and Preliminary Injunction, and Notice of Appeal filed on August 30, 2013 by Joanne Earth Maney. Chief Justice Mary Jo Hunter reviewed the motion after discussion with Associate Justice Todd R. Matha.
The Court hereby ORDERS:
The appealing party Maney sought as relief that the swearing in of Robert Two Rears be temporarily restrained and enjoined based on her disagreement with the Order (Election Challenge) filed on August 28, 2013. The relief was requested for both the motion and the Notice of Appeal. Mr. Robert Two Bears was sworn in on the same day as the lower court’s ruling according to the Hocak Worak, Vol. XXVI, Issue 16 dated August 30, 2013. Because Mr. Two Bears was sworn in prior to the requests in the pleadings to this Court, the appeal and the motion are rendered moot. Lona Decorah v. Ho-Chunk Nation, HCN Supreme Court, PRC 93-040 (Feb. 22, 1996). This Court is unable to enjoin or delay the swearing in of someone who has already been sworn in. Therefore, the motion is denied and the appeal is denied.
DENIED.
EGI HESKEKJET.